FRIEDMAN, Judge,
dissenting.
Because I believe that the Common Pleas Court of Butler County (trial court) properly concluded that the Butler Township Commissioners’ delay in informing Sergeant Patrick Evans of his suspension and the 3% year pendency of the suspension is “contrary to the very rationale underlying the enactment of a regulation such as [Butler Township Civil Service Regulation] Section 804(2),” I dissent.
In Gardner v. Repasky, 434 Pa. 126, 252 A.2d 704 (1969), our Supreme Court held that such a regulation is created to ensure certain rights to an individual charged with improper conduct, such as the right to be timely informed of the charges against that person and the right to take legal action. Here, the trial court found that Sergeant Evans was informed of his suspension seventy-six days after his alleged unbecoming conduct and that the suspension had been pending for more than three years since the date of the incident. Because these long delays in conjunction with the “looseness of the procedure” have denied Sergeant Evans the protection afforded by Section 804(2) and due process, I agree with the trial court’s finding that the Butler Township Civil Service Commission’s decision was invalid pursuant to the time restriction contained in Section 804(2) and would affirm the trial court’s order.
Accordingly, I dissent.